Citation Nr: 1219502	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-05 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating higher than 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty in the military from July 1965 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In a May 2008 decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss, but granted his claim for service connection for tinnitus, assigning an initial 10 percent rating retroactively effective from November 8, 2007, the day the RO had received this claim.  In another decision since issued in August 2008, the RO confirmed and continued the denial of the claim for bilateral hearing loss.  The Veteran appealed both the denial of his claim for service connection for bilateral hearing loss and for an initial rating higher than 10 percent for his tinnitus.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that when a Veteran appeals the rating initially assigned for a disability following the granting of service connection for it, VA must consider his claim in this context, which includes determining whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate him for times when his disability has been more severe than at others).  He already has the highest possible schedular rating for tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  His representative, however, is maintaining that additional compensation is warranted for this disability on an extra-schedular basis.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In April 2011 the Board granted the Veteran's motion to reschedule his hearing at the RO before a Veterans Law Judge of the Board.  That same month, the Board therefore remanded his claims to the RO via the Appeals Management Center (AMC) in Washington, DC, to reschedule this hearing.  The hearing was twice rescheduled, initially for September 2011 and more recently for November 2011, but each time was not held.  The Veteran has provided good cause for why he did not appear for either of those additional hearings, so the Board is again remanding his claims to again reschedule his hearing.


REMAND

As already alluded to, the Board previously remanded these claims in April 2011 to reschedule a hearing at the RO before a Veterans Law Judge of the Board.  In June 2011, the Veteran was notified that a videoconference hearing would be held on September 26, 2011.  But, on that day, the Board's hearing team received a statement from him in which he requested that VA reschedule his videoconference hearing because he was in the process of recovering from major surgery.  He also asked that, if possible, the hearing be rescheduled for some time in 2012.  However, in September 2011, without explanation, the RO notified him that his videoconference hearing, instead, had been rescheduled for November 7, 2011, so not in 2012 as he had requested.  And that, apparently, is the reason he failed to appear for even that rescheduled videoconference hearing as it seemingly occurred before he had sufficiently recovered from his surgery.

Accordingly, his claims are again REMANDED for the following action:

Again, at his election, reschedule the Veteran for either a videoconference or Travel Board hearing - whichever can be held sooner.  Notify him of the date, time and location of this hearing.  Put a copy of this letter in his claims file.  If, for whatever reason, he changes his mind and elects not to have this hearing or fails to report for it on the date scheduled, then also document this in his claims file.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


